Exhibit 10.2
 
SECOND AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”), dated
as of January 16, 2013, is made by and among MIDCAP FINANCIAL SBIC, LP, a
Delaware limited partnership, as administrative agent (“Agent”), the Lenders set
forth on signature pages hereto (each a “Lender”, and collectively the
“Lenders”), and POLYMEDIX, INC., a Delaware corporation (“Parent”), and
POLYMEDIX PHARMACEUTICALS, INC., a Delaware corporation (“PYMX” and together
with Parent, individually and collectively referred to herein as “Borrower”).
 
RECITALS:
 
A. Borrower, Agent, and the Lenders are parties to that certain Loan and
Security Agreement, dated as of April 5, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
subject to the terms and conditions of which the Lenders have made certain loans
and other financial accommodations to Borrower (except to the extent defined
herein, capitalized terms used in this Agreement shall have the meanings set
forth in the Loan Agreement);
 
B. Pursuant to the Loan Agreement and the other Loan Documents, the Lenders made
certain loans and other extensions of credit available to Borrower, and Borrower
has granted to Agent, for its benefit and the benefit of the Lenders, liens on
and security interests in certain Collateral (as defined in the Loan Agreement);
 
C. The outstanding balance of the Obligations to Agent and the Lenders as of
January 9, 2013 includes, without limitation, principal under the Term Loan and
accrued but unpaid interest as of such date in the aggregate amount of
$18,057.77, totaling $6,818,057.77, plus all interest accruing after such date,
costs and expenses owing to or incurred by Agent and the Lenders in connection
with the Loan Documents, this Agreement, and the transactions contemplated
hereby and thereby, including, without limitation, legal fees, costs and
expenses to be reimbursed pursuant to the Loan Documents, all of which
constitute part of the Obligations and are more particularly described in the
Loan Documents; and
 
D. Lenders have been advised that Borrower’s cash position has deteriorated
since the Closing Date (the “Stated Event”), that Borrower is pursuing several
strategic alternatives, including raising additional capital through the sale of
equity securities or through a strategic partnership in order to, among other
reasons, remedy the Stated Event, and that it is expected to take at least 45
days from the date hereof for Borrower to consummate any such transaction.  As a
result, Borrower has requested that Agent and Lenders make certain
accommodations for Borrower, as described more fully herein, to permit Borrower
to complete such fundraising activities.  Agent and Lenders are willing to
provide such limited accommodations so long as Borrower grants Agent, for its
benefit and the benefit of the Lenders, a security interest in Borrower’s
Intellectual Property, subject to the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the foregoing and the agreements, promises
and covenants set forth below, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1. RECITALS.  The recitals to this Agreement are incorporated herein as a part
of this Agreement.
 
2. DEFINITIONS.  The following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 
(i) “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §§ 101
et seq.).
 
(ii) “Claims” shall have the meaning set forth in Section 10(a).
 
(iii) “Fundraising Event” means the consummation, after the date of this
Agreement, of one or more transactions which result in at least $18,500,000 in
aggregate net proceeds (after deducting investment banking fees) paid to
Borrower without any obligation to further distribute such proceeds to third
parties, whether through the sale of equity securities or through nonexclusive
licensing or another strategic partnership that is expressly permitted under the
terms of Loan Agreement.
 
(iv) “Fundraising Period” means the period commencing on the date hereof and
ending on the Fundraising Termination Date.
 
(v) “Fundraising Termination Date” means March 2, 2013.
 
(vi) “Releasees” shall have the meaning set forth in Section 10(a).
 
(vii) “Releasors” shall have the meaning set forth in Section 10(a).
 
(viii) “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
 
3. ACKNOWLEDGMENT.  Borrower hereby acknowledges, agrees and reaffirms that:
 
(a) This Agreement shall be a Loan Document for all purposes of the Loan
Agreement and the other Loan Documents;
 
(b) The Stated Event has occurred;
 
 
 

--------------------------------------------------------------------------------

 
(c) Neither Agent nor any of the Lenders have, as of the date of the execution
of this Agreement, delivered to Borrower any notice of an Event of Default or
any notice declaring the Obligations immediately due and payable.
 
(d) Neither Agent nor any of the Lenders have, as of the date of execution of
this Agreement, expressly or impliedly waived any Default or Event of Default
that may exist under the Loan Documents, nor have the Agent’s and Lenders’
rights to declare any Event of Default lapsed or expired by reason of this
Agreement, the passage of time or any other event or circumstance;
 
(e) Agent, for its benefit and the benefit of the Lenders, maintains valid,
properly perfected, fully enforceable security interests in, and liens on, all
of the Collateral, which such security interests and liens are paramount in
priority and interest to all other liens and security interests, if any, of any
other parties relating to the Collateral except as expressly stated in the Loan
Documents;
 
(f) The Loan Documents constitute legal, valid and binding obligations
enforceable in accordance with their terms by Agent and the Lenders against
Borrower subject to the effect of any applicable bankruptcy, insolvency,
reorganization or similar law affecting creditors’ rights generally.  Borrower
reaffirms its obligations under the Loan Documents (as may be amended by this
Agreement) including, without limitation, the Obligations.  Borrower also agrees
that it shall not dispute the validity or enforceability of this Agreement, the
Loan Documents or any of its obligations thereunder, or the validity, priority,
enforceability or extent of Agent’s and the Lenders’ security interest in, and
lien on, any Collateral in any judicial, administrative or other proceeding,
either during or following the termination or expiration of the Equity Raise
Period;
 
(g) Nothing contained in this Agreement shall, at any time, require the Lenders
to make loans or other extensions of credit to Borrower, and any such
obligations of the Lenders shall be governed only by, and shall remain subject
only to, the terms of the Loan Documents; and
 
4. LIMITED ACCOMMODATION.
 
(a) During the Fundraising Period, each of Agent and the Lenders hereby agrees
that it will not deliver notice of an Event of Default to Borrower or declare
all Obligations to be immediately due and payable based on the facts actually
known to Agent and the Lenders as of the date of execution of this Agreement
(including, without limitation, the Stated Event), or otherwise exercise any of
their rights and remedies under the Loan Documents, so long as from and after
the date hereof no other Default or Event of Default shall have occurred and be
continuing; provided that, for the avoidance of doubt, Borrower agrees and
acknowledges that an Event of Default under Section 8.1 of the Loan Agreement
that occurs after the date of this Agreement shall not be based on any fact
actually known to Agent and the Lenders as of the date of execution of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(b) Borrower agrees that any breach of the covenants set forth in this Agreement
by Borrower will constitute an immediate Event of Default under the Loan
Documents.
 
(c) The agreements of Agent and the Lenders herein are further expressly subject
to and conditioned upon Borrower’s strict compliance with each and every term
and provision of this Agreement and Borrower’s strict compliance with each and
every term and provision of the Loan Documents.
 
(d) Upon the breach by Borrower of any provision of this Agreement, or an Event
of Default under the Loan Documents (other than an Event of Default based on
facts known to Agent and the Lenders as of the date of execution of this
Agreement, including, without limitation, the Stated Event), the provisions of
Section 4(a) above shall terminate; provided that, for the avoidance of doubt,
Borrower agrees and acknowledges that an Event of Default under Section 8.1 of
the Loan Agreement that occurs after the date of this Agreement shall not be
based on any fact actually known to Agent and the Lenders as of the date of
execution of this Agreement.
 
(e) Borrower acknowledges and agrees that Agent and the Lenders shall be under
no obligation to extend the Fundraising Termination Date.
 
5. AMENDMENTS TO LOAN AGREEMENT.  The Loan Agreement is hereby amended as
follows:
 
(a) Section 6.7 of the Loan Agreement is hereby amended by deleting it in its
entirety and restated is to read as follows:
 
“6.7           Protection of Intellectual Property Rights.  Borrower shall own,
or be licensed to use or otherwise have the right to use, all Material
Intellectual Property.  All Intellectual Property of Borrower is and shall be
fully protected and/or duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Change.  Borrower shall not become a party to, nor
become bound by, any material license or other agreement with respect to which
Borrower is the licensee that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or other property.  Borrower shall at all times conduct its business without
knowingly infringing on any Intellectual Property rights of others.  Borrower
shall do the following, to the extent it determines, in the exercise of its
reasonable business judgment, that it is prudent to do so: (a) protect, defend
and maintain the validity and enforceability of its Intellectual Property;
(b) promptly advise Agent in writing of material infringements of its
Intellectual Property; and (c) not allow any Material Intellectual Property (or,
for so long as Agent has a perfected Lien on Borrower’s Intellectual Property,
any Intellectual Property) to be abandoned, forfeited or dedicated to the public
without Agent’s prior written consent.  
 
 
 

--------------------------------------------------------------------------------

 
During any period in which the Collateral includes Intellectual Property, (i) if
Borrower (A) obtains any patent, registered trademark or servicemark, registered
copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (B) applies for any
patent or the registration of any trademark or servicemark, then Borrower shall
promptly provide written notice thereof to Agent and shall execute such IP
Agreements and other documents and take such other actions as Agent shall
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in, and Lien on, favor of Agent, for the
ratable benefit of Lenders, in such property, (ii) if Borrower decides to
register any copyrights or mask works in the United States Copyright Office,
Borrower shall: (x) provide Agent with at least fifteen (15) days prior written
notice of Borrower’s intent to register such copyrights or mask works together
with a copy of the application it intends to file with the United States
Copyright Office (excluding exhibits thereto); (y) execute an IP Agreement and
such other documents and take such other actions as Agent may request in its
good faith business judgment to perfect and maintain a first priority perfected
security interest in, and Lien on, favor of Agent, for the ratable benefit of
the Lenders, in the copyrights or mask works intended to be registered with the
United States Copyright Office; and (z) record such IP Agreement with the United
States Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office, and (iii) Borrower shall
promptly provide to Agent copies of all applications that it files for patents
or for the registration of trademarks, servicemarks, copyrights or mask works,
together with evidence of the recording of the IP Agreement necessary for Agent,
for the ratable benefit of the Lenders, to perfect and maintain a first priority
perfected security interest in, and Lien on, such property.”
 
(b) Section 14 of the Loan Agreement is hereby amended by adding the definition
of “IP Agreement” thereto in alphabetical order to read as follows:
 
““IP Agreement” means, collectively, any Intellectual Property security
agreements executed and delivered by Borrower to Agent for filing with the
United States Patent and Trademark Office and/or the United Stated Copyright
Office.”
 
(c) Exhibit A that is attached to the Loan Agreement and referenced in the
definition of “Collateral” is hereby amended to delete the following language
therefrom:
 
 
 

--------------------------------------------------------------------------------

 
“Notwithstanding the foregoing, the Collateral shall not include any
Intellectual Property of any Loan Party, whether now owned or hereafter
acquired, except to the extent that it is necessary under applicable law to have
a Lien and security interest in any such Intellectual Property in order to have
a perfected Lien and security interest in and to IP Proceeds (defined below),
and for the avoidance of any doubt, the Collateral shall include, and Agent
shall have a Lien and security interest in, (i) all IP Proceeds, and (ii) all
payments with respect to IP Proceeds that are received after the commencement of
a bankruptcy or insolvency proceeding.  The term “IP Proceeds” means,
collectively, all cash, Accounts, license and royalty fees, claims, products,
awards, judgments, insurance claims, and other revenues, proceeds or income,
arising out of, derived from or relating to any Intellectual Property of any
Loan Party, and any claims for damage by way of any past, present or future
infringement of any Intellectual Property of any Loan Party (including, without
limitation, all cash, royalty fees, other proceeds, Accounts and General
Intangibles that consist of rights of payment to or on behalf of a Loan Party
and the proceeds from the sale, licensing or other disposition of all or any
part of, or rights in, any Intellectual Property by or on behalf of a Loan
Party).
 
Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber any of its Intellectual Property
without Agent’s and Lenders’ prior written consent.”
 
6. REAFFIRMATION OF SECURITY INTERESTS; ADDITIONAL COLLATERAL.
 
(a) Borrower hereby reaffirms Agent’s security interest, for its benefit and the
benefit of the Lenders, in the Collateral described on Exhibit A to the Loan
Agreement.
 
(b) Each Borrower further hereby grants to Agent, its benefit and the benefit of
the Lenders, to secure the payment and performance in full of all of the
Obligations, a continuing security interest in and Lien on, and pledges to
Agent, for its benefit and the benefit of the Lenders, all Intellectual Property
of such Borrower, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.  Each Borrower hereby authorizes
Agent to file financing statements or amendments to previously filed financing
statements, without notice to Borrower, with all appropriate jurisdictions to
perfect or protect Agent’s and each Lender’s security interest in and Lien on
all Intellectual Property of such Borrower.  Without limiting the generality of
Section 6.11(a) of the Loan Agreement, each Borrower agrees to execute one or
more IP Agreements describing such Borrower’s Intellectual Property and to take
such other actions as Agent may request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in and Lien
on  the Intellectual Property.
 
(c) Without limiting the generality of Section 8(c) of this Agreement, Borrower
hereby reaffirms each of the representations and warranties set forth in Section
5.2(d) of the Loan Agreement as of the date of this Agreement and specifically
represents that Schedule 5.2(d) to the Loan Agreement, attached hereto as Annex
A, is true and correct in all respects as of the date of this Agreement and with
respect to all Intellectual Property (including, without limitation,
Non-Material Intellectual Property).
 
 
 

--------------------------------------------------------------------------------

 
(d) Upon completion of a Fundraising Event by 5:00 P.M. (Eastern prevailing
time) on the date that is two (2) Business Days prior to the date on which Agent
(or its designee) forecloses on the Intellectual Property, Agent and Lenders
agree to (i) release the security interest in and Lien on all Intellectual
Property of Borrower, but not the IP Proceeds, (ii) amend any financing
statements filed by Agent against any Debtor to exclude from the description of
“Collateral” set forth thereon Borrower’s Intellectual Property, but not the IP
Proceeds, (iii) amend Section 6.7 and Exhibit A of the Loan Agreement to revert
back to the text of such section and exhibit as in effect immediately prior to
the effectiveness of this Agreement, and (iv) terminate all IP Agreements.
 
7. CONDITIONS TO THIS AGREEMENT.  In addition to the other provisions set forth
in this Agreement, the agreements of Agent and the Lenders under Section 4(a)
are expressly subject to and conditioned upon the continual compliance by
Borrower with the following terms, conditions and provisions:
 
(a) This Agreement shall have been executed by Borrower;
 
(b) Borrower shall have delivered to Agent an executed IP Agreement (as defined
in Section 5 of this Agreement) in the form attached hereto as Annex B;
 
(c) During the Fundraising Period, Borrower shall continue to perform and comply
with each term, condition and provision of this Agreement and the Loan Documents
and no Default or Event of Default or other breach or default under this
Agreement, the Loan Agreement or any other Loan Document shall occur;
 
(d) Borrower shall pay, upon receipt of written invoices, all reasonable legal
fees and expenses incurred in connection with the preparation, drafting,
negotiation and enforcement of this Agreement;
 
(e) All of the warranties and representations of Borrower contained herein shall
be true and correct in all material respects; and
 
(f) Agents shall have received copies of resolutions or written consents of the
board(s) of directors of Borrower authorizing the execution and delivery and the
consummation of the transactions contemplated by this Agreement and all other
documents or instruments to be executed and delivered in conjunction herewith
certified by the Secretary of Borrower as of the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
8. REPRESENTATIONS AND WARRANTIES.  All of Borrower’s representations and
warranties contained in this Agreement shall survive the execution, delivery and
acceptance of this Agreement by Agent and the Lenders.  Borrower represents and
warrants that:
 
(a) The execution and delivery of this Agreement and the performance by Borrower
of its obligations hereunder are within Borrower’s corporate powers and
authority, have been duly authorized by all necessary corporate action and do
not and will not contravene or conflict with the charter(s) or by-laws of
Borrower.  This Agreement has been duly executed and delivered by Borrower, and
constitutes the legal, valid and binding obligations of Borrower, enforceable
against Borrower in accordance with its terms subject to the effect of any
applicable bankruptcy, insolvency, reorganization or similar law affecting
creditors’ rights generally;
 
(b) Borrower has read and understands the contents of this Agreement and has had
an opportunity to review and consider the terms of this Agreement with counsel
of its choice.
 
9. RESERVED.
 
10. RELEASES; INDEMNITIES.
 
(a) In further consideration of the execution of this Agreement by Agent and the
Lenders, Borrower, individually and on behalf of its successors (including,
without limitation, any trustees acting on behalf of Borrower and any
debtor-in-possession with respect to Borrower), assigns, subsidiaries and
affiliates, (collectively, the “Releasors”), hereby forever release Agent, the
Lenders and each of their successors, assigns, parents, subsidiaries,
affiliates, officers, employees, directors, agents and attorneys (collectively,
the “Releasees”) from any and all debts, claims, demands, liabilities,
responsibilities, disputes, causes, damages, actions, causes of actions (whether
at law or in equity) and obligations of every nature whatsoever, whether
liquidated or unliquidated, whether known or unknown, matured or unmatured,
fixed or contingent (collectively, “Claims”) that Releasors may have against the
Releasees which arise from or relate to any actions which the Releasees may have
taken or omitted to take prior to the date this Agreement was executed
including, without limitation, with respect to the Obligations, any Collateral,
the Loan Documents, or any third parties liable in whole or in part for the
Obligations.  This provision shall survive and continue in full force and effect
whether or not (i) Borrower shall satisfy all other provisions of this Agreement
or the Loan Documents, including payment in full of all Obligations, (ii) this
Agreement otherwise is terminated, or (iii) the agreements of Agent and the
Lenders under Section 4(a) cease pursuant to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(b) Releasors hereby agree to indemnify and hold the Releasees harmless with
respect to any and all liabilities, claims, obligations, losses, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever incurred by the Releasees, or any of them, whether direct,
indirect or consequential, as a result of or arising from or relating to any
proceeding, whether threatened or initiated, asserting any claim for legal or
equitable remedy under any statutes, regulations or common law principles
arising from or in connection with the negotiation, preparation, execution,
delivery, performance, administration and enforcement of the Loan Documents,
this Agreement or any other document executed in connection herewith.  The
foregoing indemnity shall survive the payment in full of the Obligations and the
termination of this Agreement and the Loan Documents.
 
11. ACKNOWLEDGMENT OF VALIDITY AND ENFORCEABILITY OF LOAN DOCUMENTS.  Borrower
expressly acknowledges and agrees that the Loan Documents constitute legal,
valid and binding obligations enforceable in accordance with their terms by
Agent and the Lenders against Borrower, and expressly reaffirms its obligations
under the Loan Documents (as amended by this Agreement), including, without
limitation, the Obligations.  Borrower further expressly acknowledges and agrees
that Agent has, for its benefit and the benefit of the Lenders, a valid, duly
perfected, fully enforceable security interest in and lien on the Collateral
except as otherwise expressly stated in the Loan Documents (as amended by,
without limitation, this Agreement).  Borrower agrees that its shall not dispute
the validity or enforceability of this Agreement, the Loan Documents or any of
their obligations thereunder, or the validity, priority, enforceability or
extent of Agent’s security interest in, or lien on, any Collateral, for its
benefit or the benefit of the Lenders, in any judicial, administrative or other
proceeding, either during or following the termination or expiration of the
Fundraising Period.
 
12. AMENDMENTS.  No amendment or modification of any provision of the Loan
Agreement (including as amended hereby) shall be effective without the written
agreement of Agent, the Lenders and Borrower, and no termination or waiver or
any provision of this Agreement, or consent to any departure by Borrower from
such provisions, shall in any event be effective without the written concurrence
of Agent and the Lenders.  Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.
 
13. NO WAIVER.  The failure of Agent or the Lenders at any time to require
strict performance by Borrower of any provision or term of the Loan Documents or
this Agreement shall not waive, affect or diminish any right of Agent or the
Lenders thereafter to demand strict compliance and performance therewith.  Any
suspension or waiver of any Event of Default by Agent or the Lenders shall not,
except as may be expressly set forth herein, suspend, waive or affect any
other  Event of Default, whether the same is prior or subsequent thereto and
whether of the same or of a different kind or character.  None of the
undertakings, agreements, warranties, covenants and representations of Borrower
contained in this Agreement or the Loan Documents, and no Event of Default,
shall be deemed to have been suspended or waived by Agent or the Lenders unless
such suspension or waiver is (a) in writing and signed by Agent and the Lenders,
and (b) delivered to Borrower.
 
14. SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon Borrower, and
its successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
15. LIMITATION ON RELATIONSHIP BETWEEN PARTIES.  The relationship of Agent and
the Lenders, on the one hand, and Borrower, on the other hand, has been and
shall continue to be, at all times, that of creditors and debtors and not as
joint venturers or partners.  Nothing contained in this Agreement, any
instrument, document or agreement delivered in connection herewith or in the
Loan Documents shall be deemed or construed to create a fiduciary relationship
between or among the parties.
 
16. NO ASSIGNMENT.  This Agreement shall not be assignable by Borrower without
the written consent of Agent.  Agent and the Lenders may freely assign to one or
more Persons all or any part of, or any participation interest in, the rights
and benefits of Agent or any Lender hereunder.
 
17. SECTION TITLES.  The Section titles contained in this Agreement are included
for the sake of convenience only, shall be without substantive meaning or
content of any kind whatsoever, and are not a part of the agreement among the
parties.
 
18. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER.  Section 11 of the Loan
Agreement shall apply to this Agreement in all respects as if set forth herein
in its entirety.
 
19. NOTICES.  All notices, requests and demands to or upon a party hereto to be
effective shall be in writing and shall be sent to the addresses and by the
means specified in the Loan Documents.
 
20. EXECUTION IN COUNTERPARTS/FACSIMILE.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  Facsimile, .pdf or other electronic
signatures shall be binding on the parties.
 
21. INTEGRATION.  This Agreement embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written negotiations, agreements and understandings
of the parties with respect to the subject matter hereof, provided, however,
that except as expressly modified herein the Loan Documents shall remain in full
force and effect in accordance with their respective terms and conditions.
 
22. TIME OF ESSENCE.  Time is of the essence in this Agreement and the Loan
Documents.
 
*  *  *  *  *  *
 
[signatures follow]
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, the undersigned have duly
executed this Agreement under seal as of the date first written above.
 


 
BORROWER:
 
POLYMEDIX, INC., a Delaware corporation
By:          Edward F. Smith (SEAL)
s/ Edward F. Smith
Vice President, Chief Financial
Officer and Secretary
 
POLYMEDIX PHARMACEUTICALS, INC., a Delaware corporation
By:          Edward F. Smith (SEAL)
s/ Edward F. Smith
Vice President, Chief Financial
Officer and Secretary



 
 
AGENT:
 
MIDCAP FINANCIAL SBIC, LP,
a Delaware limited partnership
By:        MIDCAP FINANCIAL SBIC GP, LLC, a Delaware limited liability company
Its:        General Partner
        By:        Luis Viera (SEAL)
                      s/ Luis Viera
                     Authorized Signatory



 
 
LENDERS:
 
MIDCAP FINANCIAL SBIC, LP,
a Delaware limited partnership
By:        MIDCAP FINANCIAL SBICGP, LLC, a Delaware limited liability company
Its:        General Partner
        By:        s/ Luis Viera (SEAL)
                      s/ Luis Viera
                     Authorized Signatory



 


 